Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 1 of 30 PageID #: 2488



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 BEST MEDICAL INTERNATIONAL, INC.,                     )
                                                       )
                                 Plaintiff,            )
                                                       )
             v.                                        ) Civil Action No.: 18-cv-01599-MN
                                                       )
 VARIAN MEDICAL SYSTEMS, INC., AND                     )
 VARIAN MEDICAL SYSTEMS                                )
 INTERNATIONAL AG,                                     )
                                                       )
                                 Defendants.           )
                                                       )


                           JOINT CLAIM CONSTRUCTION CHART

         Plaintiff Best Medical International, Inc. (“Best”) and Defendants Varian Medical

Systems, Inc. and Varian Medical Systems International, AG (collectively “Varian”) submit the

following Joint Claim Construction Chart according to the Court’s Scheduling Order. See D.I.

29, ¶ 11.

         Best submits that no terms/phrases require formal construction and the plain and ordinary

meanings of the terms/phrases should apply as they would have been understood by one of

ordinary skill in the art. Varian submits that the terms/phrases listed below require construction

by the Court. Varian’s proposed constructions are set forth below, as are Best’s constructions

(which are offered only in the alternative).

         Each party reserves the right to rely on portions of the intrinsic record cited by the other

party in the Joint Claim Construction Chart. Each party further reserves the right to rely on

additional intrinsic evidence in the event necessary to rebut evidence and arguments made by the

other party.




                                                   1
1361703.v1
                      Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 2 of 30 PageID #: 2489




                               Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                                 Varian’s Proposed          Varian’s Intrinsic           Best’s Proposed             Best’s Intrinsic
 #    Claim Term/Phrase
                                   Construction                 Evidence                  Construction                 Evidence
      “computer … to           The term “computer”        For corresponding          Plain and ordinary         Intrinsic Support
      computationally”:        should be construed        structures (A) and (B),    meaning.
                               under 35 USC § 112 ¶ 6     see ’283 at 5:1-3, 5:43-                              ’283 Pat. Specification
                               and Williamson v.          45, 6:20-22, 12:27-47;     Not a 35 U.S.C. § 112, ¶   “The optimization
                               Citrix, 792 F.3d 1339      ’096 at 8:34-59. For       6 issue, thus no surplus   method may be carried
                               (Fed. Cir. 2015), with     corresponding              construction for alleged   out using conventional
                               the following recited      structures (C) and (D),    functions and structures   equipment, including a
                               function and               see ’283 at 12:27-47;      (A) to (E) is provided.    conventional linear
                               corresponding structure:   ’096 at 8:34-59. For                                  accelerator (“LINAC”)
                                                          corresponding structure    If a construction is
      (A) “obtain a            Function (A):                                                                    300, as shown in FIG. 1,
                                                          (E), see ’283 at 5:1-3,    required, in the
          proposed             computationally obtain                                                           having a rotatable gantry,
                                                          5:43-45, 6:20-22,          alternative: a computer a conventional computer
          radiation beam       a proposed radiation
                                                          12:27-47; ’096 at 8:34-    is “a programmable         or set of computers, and
 1        arrangement”         beam arrangement
                                                          59. See also ’283 at       electronic device that can plan optimization
             (’283 patent      Structure (A): a           Abstract, 1:10-12,         store, retrieve, and       software, which utilizes
             claims 6-7, 12,   computer programmed        2:59-4:10, 4:13-8:28,      process data.”             the optimization method
             24-25, 27-28;     with a simulated           8:61-67, 9:13-64,                                     of the present invention”
             ’096 patent       annealing radiotherapy     10:31-14:10, 14:59-                                   ’283 Pat., at col. 9, lns.
             claims 18, 31,    planning (SARP)            15:45, Figs. 2-6B and                                 59-64. (See
             33)               optimization algorithm     corresponding                                         BEST00000014). “[A]
                               that generates a           descriptions at 8:36-50;                              method of determining
                               radiation beam             ’283 claims 1-2, 6-7,                                 an optimized radiation
                               arrangement used as        12, 14, 18, 22, 24-25,                                beam arrangement…
                               input for the next         27-29, 36, 40, 44, 46;                                entering the desired
                               iteration of               ’283 Prosecution                                      partial volume data into a
                               optimization.              History at 2/9/1999




                                                                    1
1361703.v1
                      Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 3 of 30 PageID #: 2490




                               Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                                 Varian’s Proposed         Varian’s Intrinsic       Best’s Proposed        Best’s Intrinsic
 #    Claim Term/Phrase
                                   Construction                Evidence              Construction            Evidence
      (B) “obtain a set of     Function (B):             Office Action at 2-3,                        computer... using the
          proposed beam        computationally obtain    5/17/1999 Response at                        computer to
          weights”             a set of proposed beam    5-6, Notice of                               computationally
                               weights                   Allowability at 1; ’096                      approximate… using the
             (’283 patent
                                                         at Abstract, 1:10-12,                        computer to
             claim 46)         Structure (B): a
                                                         2:59-4:9, 4:13-29, 5:3-                      computationally
                               computer programmed
                                                         6:2, 6:35-15:29, Figs.                       calculate… using the
                               with a SARP
                                                         2-8F and corresponding                       computer to
                               optimization algorithm
                                                         descriptions at 4:36-60;                     computationally obtain…
                               that generates a set of
                                                         ’096 claims 1, 18, 21,                       using the computer to
                               beam weights used as
                                                         25, 31, 33, 37, 37-38,                       computationally
                               input for the next
                                                         44, 46; ’096                                 change…
                               iteration of
                                                         Prosecution History at                       computationally
                               optimization.
                                                         Notice of Allowability                       constructed by the
      (C) “change the          Function (C):             at 2-3; “Optimization                        computer based on
          proposed             computationally change    of Conformal                                 numerical values
          radiation beam       the proposed radiation    Radiotherapy Dose                            representing the partial
          arrangement          beam arrangement          Distributions by                             volume data entered into
          iteratively”         iteratively               Simulated Annealing”,                        the computer.” ’283
                                                         S. Webb, Physics and                         Pat., at col. 7, lns. 32-65.
             (’283 patent      Structure (C): a          Medical Biology, Vol.                        (See BEST00000013).
             claims 6-7, 12,   computer programmed       34, pp. 1349-1370
             24-25, 27-28;     with a SARP               (1989); “Optimization                        ’283 Pat. File History
             ’096 patent       optimization algorithm    of Conformal
             claims 18, 31,    that randomly changes                                                  PTO cites US 5,513,238
                                                         Radiotherapy Dose
             33)               the beam arrangement                                                   and US 5,602,892 in
                                                         Distributions by
                               at each iteration.                                                     Office Action dated 02-
                                                         Simulated Annealing:                         16-1999. (See


                                                                   2
1361703.v1
                      Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 4 of 30 PageID #: 2491




                              Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                                Varian’s Proposed          Varian’s Intrinsic      Best’s Proposed        Best’s Intrinsic
 #    Claim Term/Phrase
                                  Construction                 Evidence             Construction            Evidence
      (D) “change the set     Function (D):              2. Inclusion of Scatter                     BEST00000584-585).
          of proposed         computationally change     in the 2d Technique”,                       US 5,513,238, at col. 1,
          beam weights        the set of proposed        S. Webb, Physics and                        lns. 60-62
          iteratively”        beam weights iteratively   Medical Biology, vol.                       (BEST00000249-253).
                                                         36, pp. 1227-1237,                          US 5,602,892, at col. 3,
             (’283 patent     Structure (D): a
                                                         (1991).                                     ln. 65 to col. 4, ln. 1.
             claim 46)        computer programmed
                              with a SARP
                              optimization algorithm                                                 ’096 Pat. Specification
                              that randomly changes
                              the beam weights at                                                    “The optimization
                              each iteration.                                                        method may be carried
                                                                                                     out using conventional
      (E) “calculate          Function (E):                                                          equipment, including a
          [an/the]            computationally                                                        conventional linear
          optimized           calculating [an/the]                                                   accelerator (“LINAC”)
          radiation beam      optimized radiation                                                    300, as shown in FIG. 1,
          arrangement”        beam arrangement                                                       having a rotatable gantry,
                                                                                                     a conventional computer
             (’283 patent     Structure (E): a
                                                                                                     or set of computers, and
             claims 2, 46;    computer programmed
                                                                                                     plan optimization
             ’096 patent      with a SARP
                                                                                                     software, which utilizes
             claims 44, 46)   optimization algorithm.
                                                                                                     the optimization method
                                                                                                     of the present invention.”
                                                                                                     ’096 Pat., at col. 5, ln. 64
                                                                                                     to col. 6, ln. 2. (See
                                                                                                     BEST00000676). “A
                                                                                                     suitable computer is
                                                                                                     utilized in performing the

                                                                   3
1361703.v1
                 Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 5 of 30 PageID #: 2492




                          Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                           Varian’s Proposed       Varian’s Intrinsic       Best’s Proposed          Best’s Intrinsic
 #    Claim Term/Phrase
                             Construction              Evidence              Construction              Evidence
                                                                                                Plan Optimization step
                                                                                                802 (FIG. 2), as well as
                                                                                                the other steps of the
                                                                                                radiation planning
                                                                                                system. For illustration
                                                                                                purposes only, a
                                                                                                programmable 150 Mhz
                                                                                                pentium computer with
                                                                                                four symmetric
                                                                                                multiprocessors, running
                                                                                                the Sun Solaris operating
                                                                                                system, and having 256
                                                                                                megabytes RAM could
                                                                                                be utilized in performing
                                                                                                the Plan Optimization
                                                                                                step 802 (FIG. 2).” ’096
                                                                                                Pat., at col. 8, lns. 52-59.
                                                                                                (See BEST00000664,
                                                                                                677).




                                                          4
1361703.v1
                    Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 6 of 30 PageID #: 2493




                             Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                               Varian’s Proposed       Varian’s Intrinsic           Best’s Proposed          Best’s Intrinsic
 #    Claim Term/Phrase
                                 Construction              Evidence                  Construction              Evidence
      “approach              improve the degree of   See ’283 at 3:17-4:10,     Plain and ordinary      ’283 Pat. Specification
      correspondence of”     matching of             4:13-6:22, 7:31-65,        meaning.                “[U]sing a computer to
                                                     9:49-59, 10:35-12:20,
      (’283 patent claims                                                                               computationally change
                                                     12:48-14:10; ’283          If a construction is
      6-7, 12; ’096 patent                                                                              the proposed radiation
                                                     claims 1-2, 10-12, 14,     required, in the
      claim 18)                                                                                         beam arrangement
                                                     18, 24, 26, 28, 30, 32,    alternative: obtain a   iteratively, incorporating
                                                     37, 39, 40-41, 44, 47,     closer agreement of     a cost function at each
                                                     Figs. 3-4, 5B and                                  iteration to approach
                                                     corresponding                                      correspondence of a
                                                     description at 8:39-44;                            CDVH associated with
                                                     ’283 Prosecution                                   the proposed radiation
                                                     History at 2/9/1999                                beam arrangement to a
                                                     Office Action at 2-3,                              CDVH associated with a
                                                     5/17/1999 Response at
 2                                                                                                      pre-determined desired
                                                     5-6, Notice of                                     dose prescription”. ’283
                                                     Allowability at 1; ’096                            Pat., at col. 4, lns. 19-24.
                                                     at 3:17-4:9, 4:17-29,                              (See BEST00000011).
                                                     5:54-64, 6:40-8:27,
                                                                                                        “Modern LINACs radiate
                                                     8:60-15:29, Figs. 3-5,
                                                                                                        a tumor site by making
                                                     7A-8F and
                                                                                                        multiple passes along
                                                     corresponding
                                                                                                        varying arcs approaching
                                                     descriptions at 4:39-
                                                                                                        the target volume along
                                                     4:46, 4:53-60; ’096
                                                                                                        different entrance paths,
                                                     claims 1-2, 7-11, 16-18,
                                                                                                        each arc being directed
                                                     21, 29, 31, 37-38, 41-
                                                                                                        toward a point central to
                                                     42; ’096 Prosecution
                                                                                                        a target volume,
                                                     History at Notice of
                                                                                                        commonly referred to as
                                                     Allowability at 2-3. See
                                                                                                        an epicenter of the

                                                                5
1361703.v1
                 Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 7 of 30 PageID #: 2494




                          Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                           Varian’s Proposed       Varian’s Intrinsic       Best’s Proposed         Best’s Intrinsic
 #    Claim Term/Phrase
                             Construction              Evidence              Construction             Evidence
                                                also ’283 at Abstract,                          treatment volume.” ’283
                                                1:10-12, 2:59-4:10,                             Pat., at col. 8, ln. 67 to
                                                4:13-8:28, 8:61-67,                             col. 9, ln. 5. (See
                                                9:13-48, 10:31-15:45,                           BEST00000013-14).
                                                Figs. 2-6B and
                                                corresponding
                                                descriptions at 8:36-50;                        ’096 Pat. Specification
                                                ’096 at Abstract, 1:10-                         “[U]sing a computer to
                                                12, 2:59-4:9, 4:13-29,                          computationally obtain a
                                                5:3-6:2, 6:35-15:29,                            proposed radiation beam
                                                Figs. 2-8F and                                  arrangement; using the
                                                corresponding                                   computer to
                                                descriptions at 4:36-60.                        computationally change
                                                                                                the proposed radiation
                                                                                                beam arrangement
                                                                                                iteratively, incorporating
                                                                                                a cost function at each
                                                                                                iteration to approach
                                                                                                correspondence of a
                                                                                                CDVH associated with
                                                                                                the proposed radiation
                                                                                                beam arrangement to a
                                                                                                CDVH associated with a
                                                                                                pre-determined desired
                                                                                                dose prescription.” ’096
                                                                                                Pat., at Abstract. (See
                                                                                                BEST00000661).
                                                                                                “Modern LINACs radiate

                                                           6
1361703.v1
                   Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 8 of 30 PageID #: 2495




                            Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                              Varian’s Proposed        Varian’s Intrinsic       Best’s Proposed       Best’s Intrinsic
 #    Claim Term/Phrase
                                Construction               Evidence              Construction           Evidence
                                                                                                  a tumor site by making
                                                                                                  multiple passes along
                                                                                                  varying arcs approaching
                                                                                                  the target volume along
                                                                                                  different entrance paths,
                                                                                                  each arc being directed
                                                                                                  toward a point central to
                                                                                                  a target volume,
                                                                                                  commonly referred to as
                                                                                                  an epicenter of the
                                                                                                  treatment volume.”
                                                                                                  ’096 Pat., at col. 5, lns.
                                                                                                  9-14. (See
                                                                                                  BEST00000661).




      “correspondence to”   the degree of matching   See term [2].          Plain and ordinary    ’283 Pat. Specification
 3                          with                                            meaning.
      (’283 patent claim                                                                          “At each iteration, the
                                                                                                  dose distribution

                                                                7
1361703.v1
                     Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 9 of 30 PageID #: 2496




                             Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                               Varian’s Proposed       Varian’s Intrinsic       Best’s Proposed          Best’s Intrinsic
 #    Claim Term/Phrase
                                 Construction              Evidence              Construction              Evidence
      46)                                                                   If a construction is    resulting from the
                                                                            required, in the        proposed beam selection
                                                                            alternative: a closer   is compared to a
                                                                            agreement between       prescribed dose for the
                                                                                                    tumor volume and
                                                                                                    surrounding tissue
                                                                                                    structures. If the increase
                                                                                                    or decrease in beam
                                                                                                    weights would lead to a
                                                                                                    greater correspondence
                                                                                                    to the desired
                                                                                                    prescription, the change
                                                                                                    is accepted.” ’283 Pat.,
                                                                                                    at col. 4, lns. 40-45. (See
                                                                                                    BEST00000014). “In the
                                                                                                    Plan Optimization step
                                                                                                    803, the radiation plan
                                                                                                    optimization is a specific
                                                                                                    case of an inverse
                                                                                                    problem, where the goal
                                                                                                    is to determine the best
                                                                                                    way to achieve the dose
                                                                                                    prescription.” ’283 Pat.,
                                                                                                    at col. 12, lns. 27-30.
                                                                                                    (See BEST00000015).

      “conform to”           improve the degree of   See term [2].          Plain and ordinary      ’096 Pat. Specification
 4
                             matching with                                  meaning.
      (’096 patent claims                                                                           “Alternatively, a set of

                                                                8
1361703.v1
                Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 10 of 30 PageID #: 2497




                          Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                           Varian’s Proposed       Varian’s Intrinsic       Best’s Proposed          Best’s Intrinsic
 #    Claim Term/Phrase
                             Construction              Evidence              Construction              Evidence
      31, 33)                                                                                   values could be created
                                                                        If a construction is    that allows structure
                                                                        required, in the        limits to be exceeded by
                                                                        alternative: obtain a   a set amount if such
                                                                        closer agreement with   excess allows better
                                                                                                conformation to the
                                                                                                desired target CDVH
                                                                                                curve 100.” ’096 Pat., at
                                                                                                col. 12, lns. 54-57. (See
                                                                                                BEST00000679). “In
                                                                                                order to be able to treat
                                                                                                tumors having concave
                                                                                                borders, it is necessary to
                                                                                                vary the intensity of the
                                                                                                radiation beam across the
                                                                                                surface of the tumor, as
                                                                                                well as vary the outer
                                                                                                configuration of the
                                                                                                beam to conform to the
                                                                                                shape of the tumor
                                                                                                presented to the radiation
                                                                                                beam.” ’096 Pat., at col.
                                                                                                2, lns. 10-14.




                                                          9
1361703.v1
                        Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 11 of 30 PageID #: 2498




                                Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                                  Varian’s Proposed        Varian’s Intrinsic          Best’s Proposed           Best’s Intrinsic
    #   Claim Term/Phrase
                                    Construction               Evidence                 Construction               Evidence
        “cost zone” 1           area above or below a   See ’283 at 4:33-66,       Plain and ordinary        ’283 Pat. Specification
                                CDVH curve or a         5:9-6:22, 12:46-15:45,     meaning.
        (’096 patent claims                                                                                  “Referring again to
                                segment of a CDVH       Figs. 3-4, 5B and
        21, 23)                                                                                              FIGS. 3 and 4, utilizing
                                curve                   corresponding              If a construction is      familiar target and
                                                        description at 8:39-44;    required, in the          volume CDVH curves
                                                        ’283 claims 2, 14; ’283    alternative: portion or   such as target and
                                                        Prosecution History at     region                    volume CDVH curves
                                                        2/9/1999 Office Action                               100, 200 (FIGS. 3 and 4),
                                                        at 2-3, 5/17/1999                                    certain regions or zones
                                                        Response at 5-6, Notice
                                                                                                             of the CDVH curves may
                                                        of Allowability at 1;                                be identified as being
                                                        ’096 at 8:60-15:29,
    5                                                                                                        more important for a
                                                        Figs. 3-4, 5B and
                                                                                                             particular type of target
                                                        corresponding                                        or structure.” ’283 Pat.,
                                                        description at 8:39-44;                              at col. 12, lns. 48-52.
                                                        ’096 claims 2, 11, 21;                               (See BEST00000015).
                                                        ’096 Prosecution
                                                                                                             “In the cost function of
                                                        History at Notice of
                                                                                                             the present invention,
                                                        Allowability at 2-3. See
                                                                                                             each region, or zone, of
                                                        also ’283 at Abstract,
                                                                                                             the CDVH is assigned a
                                                        1:10-12, 2:59-4:10,                                  relative weight,
                                                        4:13-8:28, 9:49-59,
                                                                                                             according to the
                                                        10:35-12:20; ’096 at                                 importance of that
                                                        3:17-4:9, 4:17-29, 5:54-                             region, or zone, of the



1
    Varian submits that “cost zone” here and “zone” below should be treated as one and the same term.

                                                                   10
1361703.v1
                Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 12 of 30 PageID #: 2499




                          Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                           Varian’s Proposed       Varian’s Intrinsic       Best’s Proposed         Best’s Intrinsic
 #    Claim Term/Phrase
                             Construction              Evidence              Construction             Evidence
                                                64, 6:40-8:27.                                  CDVH.” 283 Pat., at col.
                                                                                                13, lns. 4-7. (See
                                                                                                BEST00000016).
                                                                                                ’096 Pat. Specification
                                                                                                “Referring again to
                                                                                                FIGS. 3 and 4, proposed
                                                                                                CDVH curves 101, 201,
                                                                                                which reflect the effect
                                                                                                of a prescription
                                                                                                proposed by the system
                                                                                                during a given iteration
                                                                                                of the Plan Optimization
                                                                                                step 803 (FIG. 2), are
                                                                                                shown… Certain control
                                                                                                points or regions N, N′,
                                                                                                Q, Q′, X, and X′ of the
                                                                                                composite CDVH curves
                                                                                                10, 20 may be identified
                                                                                                as being more important
                                                                                                for a particular type of
                                                                                                target or structure.” ’096
                                                                                                Pat.,at col. 8, ln. 60 to
                                                                                                col. 9, ln. 3. (See
                                                                                                BEST00000677-678).




                                                          11
1361703.v1
                   Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 13 of 30 PageID #: 2500




                            Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                              Varian’s Proposed        Varian’s Intrinsic       Best’s Proposed           Best’s Intrinsic
 #    Claim Term/Phrase
                                Construction               Evidence              Construction               Evidence
      “zone”                 area above or below a   See term [6].          Plain and ordinary        ’283 Pat. Specification
                            CDVH curve or length                            meaning.
      (’283 patent claims                                                                             “Referring again to
                            of a segment of a
      7, 12; ’096 patent                                                                              FIGS. 3 and 4, utilizing
                            CDVH curve                                      If a construction is
      claims 21, 23)                                                                                  familiar target and
                                                                            required, in the          volume CDVH curves
                                                                            alternative: portion or   such as target and
                                                                            region                    volume CDVH curves
                                                                                                      100, 200 (FIGS. 3 and 4),
                                                                                                      certain regions or zones
                                                                                                      of the CDVH curves may
                                                                                                      be identified as being
                                                                                                      more important for a
                                                                                                      particular type of target
 6                                                                                                    or structure.” ’283 Pat.,
                                                                                                      at col. 12, lns. 48-52.
                                                                                                      (See BEST00000006,
                                                                                                      15). “In the cost function
                                                                                                      of the present invention,
                                                                                                      each region, or zone, of
                                                                                                      the CDVH is assigned a
                                                                                                      relative weight,
                                                                                                      according to the
                                                                                                      importance of that
                                                                                                      region, or zone, of the
                                                                                                      CDVH.” 283 Pat., at col.
                                                                                                      13, lns. 4-7. (See
                                                                                                      BEST00000016).


                                                               12
1361703.v1
                Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 14 of 30 PageID #: 2501




                          Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                           Varian’s Proposed       Varian’s Intrinsic       Best’s Proposed         Best’s Intrinsic
 #    Claim Term/Phrase
                             Construction              Evidence              Construction             Evidence


                                                                                                ’096 Pat. Specification
                                                                                                “Referring again to
                                                                                                FIGS. 3 and 4, proposed
                                                                                                CDVH curves 101, 201,
                                                                                                which reflect the effect
                                                                                                of a prescription
                                                                                                proposed by the system
                                                                                                during a given iteration
                                                                                                of the Plan Optimization
                                                                                                step 803 (FIG. 2), are
                                                                                                shown… Certain control
                                                                                                points or regions N, N′,
                                                                                                Q, Q′, X, and X′ of the
                                                                                                composite CDVH curves
                                                                                                10, 20 may be identified
                                                                                                as being more important
                                                                                                for a particular type of
                                                                                                target or structure. ’096
                                                                                                Pat.,at col. 8, ln. 60 to
                                                                                                col. 9, ln. 3.” (See
                                                                                                BEST00000664, 677-
                                                                                                678).




                                                          13
1361703.v1
                   Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 15 of 30 PageID #: 2502




                            Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                              Varian’s Proposed        Varian’s Intrinsic           Best’s Proposed           Best’s Intrinsic
 #    Claim Term/Phrase
                                Construction               Evidence                  Construction               Evidence
      “objective cost       mathematical function    ʼ175 at 2:40–45; 6:13–     Plain and ordinary        ’175 Pat. Specification
      function”             that determines a        18; 6:44–48; 6:53–61.      meaning.                  The ’175 Pat.
                            numerical value based
      (’175 patent claims                            See also ’175 at 2:18–                               incorporates the contents
                            on factors used to                                  If a construction is
      13, 15, 19)                                    21; 4:27–32 (incorp. the                             of the ’283 Pat. and the
                            iteratively optimize a                              required, in the
                                                     ’283 and ’096 patents                                ’096 Pat. ’175 Pat., at
                            beam arrangement                                    alternative:
                                                     by reference); 6:5–18;                               col. 4, lns. 27-32. (See
                                                                                mathematical function
                                                     FIGS. 1, 3, 5, 6 and                                 BEST00001840).
                                                                                that determines a value
                                                     related descriptions                                 “Existing methods and
                                                                                based upon factors
                                                     thereof.                                             apparatus utilize a
                                                                                                          computational method of
                                                     August 7, 2006
                                                                                                          establishing optimized
                                                     Amendment and
                                                                                                          treatment plans based on
                                                     Response to Office
                                                                                                          an objective cost
                                                     Action Dated May 3,
 7                                                                                                        function that attributes
                                                     2006, at 12
                                                                                                          costs of radiation of
                                                     January 30, 2007                                     various portions of both
                                                     Amendment and                                        the tumor and
                                                     Response to Office                                   surrounding tissues, or
                                                     Action Dated October                                 structures.” ’096 Pat., at
                                                     25, 2006, at 9                                       col. 3, lns. 17-21. (See
                                                     January 30, 2007 Mark                                BEST00000675).
                                                     Carol Declaration under
                                                     37 CFR 1.132, at 4 ¶
                                                                                                          ’175 Pat. File History
                                                     6a4 & Ex. E
                                                                                                          “In optimization, an
                                                     See also ʼ283 at
                                                                                                          optimization algorithm
                                                     Abstract; 3:17–21;
                                                                                                          such as, for example,
                                                     4:14–33; 5:9–47; 6:29–

                                                               14
1361703.v1
                    Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 16 of 30 PageID #: 2503




                            Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                              Varian’s Proposed        Varian’s Intrinsic           Best’s Proposed              Best’s Intrinsic
 #    Claim Term/Phrase
                                Construction               Evidence                  Construction                  Evidence
                                                     35; 6:52–60; 7:11–18;                                  simulated annealing or
                                                     7:46–58; 9:29–48;                                      gradient descent, can be
                                                     16:33–38; 19:43–50;                                    applied in order to locate,
                                                     20:44–48; 22:35–39                                     e.g., the minima of a cost
                                                                                                            function (also known as
                                                     See also ʼ096 at
                                                                                                            an objective function or
                                                     Abstract; 5:39–44;
                                                                                                            objective cost function)
                                                     16:46–49; 19:48–52;
                                                                                                            in order to determine
                                                     20:15–19; 20:61–64
                                                                                                            some desired result.”
                                                     See also Intrinsic                                     Response to Office
                                                     Evidence cited for                                     Action dated 08-03-
                                                     “optimizer” term below.                                2006, at p. 12. (See
                                                                                                            BEST00002094).

      “optimizer”           iterative optimization   ʼ175 at 1:41–42; 1:44–     Plain and ordinary          ’175 Pat. Specification
                            algorithm                47; 3:5–11; 4:17–26;       meaning.
      (’175 patent claims                                                                                   “This cost term drives
                                                     5:27–30; 6:53–61.
      13, 15, 19)                                                                                           the optimizer toward a
                                                                                If a construction is
                                                     See also ’175 at 4:27–                                 simpler, more efficient
                                                                                required, in the
                                                     32 (incorp. the ’283 and                               solution…. The
                                                                                alternative: program or
                                                     ’096 patents by                                        acceptable inflation, or
                                                     reference).                device that attempts to
 8                                                                                                          increase, of total monitor
                                                                                find a preferred solution
                                                     August 7, 2006                                         units is limited as the
                                                                                                            optimizer progresses
                                                     Amendment and
                                                                                                            from simple, efficient
                                                     Response to Office
                                                                                                            treatment plans toward
                                                     Action dated May 3,
                                                     2006, at 12–16                                         more complex treatment
                                                                                                            plans.” ’175 Pat., at col.
                                                     January 30, 2007                                       1, lns. 41-47. (See

                                                               15
1361703.v1
                Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 17 of 30 PageID #: 2504




                          Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                           Varian’s Proposed       Varian’s Intrinsic       Best’s Proposed          Best’s Intrinsic
 #    Claim Term/Phrase
                             Construction              Evidence              Construction              Evidence
                                                Amendment and                                   BEST00001839). The
                                                Response to Office                              ’175 Pat. incorporates the
                                                Action Dated October                            contents of the ’283 Pat.
                                                25, 2006, at 9, 11–12,                          and the ’096 Pat. ’175
                                                15, 18–19                                       Pat., at col. 4, lns. 27-32.
                                                                                                (See BEST00001840).
                                                January 30, 2007 Mark
                                                                                                “The optimizer of the
                                                Carol Declaration under
                                                37 CFR 1.132, at 4 ¶                            present invention
                                                                                                computes an optimized
                                                6a5, 9 ¶ 6e2, 10 ¶ 6f3
                                                                                                treatment plan, or beam
                                                See also ’283 at 9:29–                          arrangement,...” ’283
                                                48 and additional                               Pat., at col. 9, lns. 29-20.
                                                citations to ’283 and                           (See BEST00000014).
                                                ’096 patents for                                “The values assigned …
                                                “objective cost                                 codify the system
                                                function” term above.                           developer’s knowledge
                                                                                                of each type of target and
                                                                                                structure and will
                                                                                                determine how the
                                                                                                optimizer resolves
                                                                                                conflicts between
                                                                                                structures and targets.”
                                                                                                ’096 Pat., at col. 12, lns.
                                                                                                27-32. (See
                                                                                                BEST00000679).


                                                                                                ’175 Pat. File History


                                                          16
1361703.v1
                Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 18 of 30 PageID #: 2505




                          Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                           Varian’s Proposed       Varian’s Intrinsic       Best’s Proposed         Best’s Intrinsic
 #    Claim Term/Phrase
                             Construction              Evidence              Construction             Evidence
                                                                                                “These two patents [’283
                                                                                                Pat. and ’096 Pat.]
                                                                                                provide, for example, a
                                                                                                description of the
                                                                                                function of an optimizer
                                                                                                and how a cost function
                                                                                                is utilized by the
                                                                                                optimizer along with
                                                                                                background information
                                                                                                providing an
                                                                                                understanding of an
                                                                                                implementation of an
                                                                                                optimization
                                                                                                process….[T]the delivery
                                                                                                cost term is… used by
                                                                                                the optimizer to evaluate
                                                                                                each potential intensity
                                                                                                pattern to thereby
                                                                                                determine the optima
                                                                                                (best value) of the
                                                                                                objective function to…
                                                                                                be presented to the
                                                                                                clinician during the
                                                                                                iterative optimization
                                                                                                process… [I]n the
                                                                                                conventional
                                                                                                optimization process, the
                                                                                                optimizer selects a beam


                                                          17
1361703.v1
                  Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 19 of 30 PageID #: 2506




                           Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                             Varian’s Proposed      Varian’s Intrinsic         Best’s Proposed       Best’s Intrinsic
 #    Claim Term/Phrase
                               Construction             Evidence                Construction           Evidence
                                                                                                 arrangement which
                                                                                                 provides optimal
                                                                                                 dosimetric fitness…
                                                                                                 Applicant’s claimed
                                                                                                 invention are [] directed
                                                                                                 to…improvements
                                                                                                 within the optimization
                                                                                                 loop or optimization
                                                                                                 process performed by the
                                                                                                 optimizer.” Response to
                                                                                                 Office Action dated 08-
                                                                                                 03-2006, at pp. 11-16.
                                                                                                 (See BEST00002093-
                                                                                                 2098). “Regarding
                                                                                                 independent Claim 29,
                                                                                                 neither of the cited
                                                                                                 documents disclose,
                                                                                                 teach, or suggest
                                                                                                 applying prescription
                                                                                                 parameters to each of a
                                                                                                 plurality of optimization
                                                                                                 algorithms within an
                                                                                                 optimizer…” Response
                                                                                                 to Office Action dated
                                                                                                 01-25-2007, at p. 21.
                                                                                                 (See BEST00002177).

 9    “intensity map[s]”   representation[s] of   ʼ175 at 1:13–16; 1:66–   Plain and ordinary    ’175 Pat. Specification


                                                            18
1361703.v1
                   Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 20 of 30 PageID #: 2507




                            Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                              Varian’s Proposed      Varian’s Intrinsic          Best’s Proposed           Best’s Intrinsic
 #    Claim Term/Phrase
                                Construction             Evidence                 Construction               Evidence
      (’175 patent claims   dose distribution     67; 2:3–4; 2:10–11;        meaning.                 FIGS. 2A-2C, 4A-4C, 7,
      13, 15, 19)                                 2:11–12; 3:31–37;                                   and 8 of the ’175 Pat.
                                                  3:50–55; 4:39–40;          If a construction is     (BEST00001835-36,
                                                  FIGS. 2A, 2B, 2C, 4A,      required, in the         1838). “A delivery cost
                                                  4B, 4C, 7, 8 and related   alternative: a           term is assigned to an
                                                  descriptions thereof.      representation of the    intensity map based upon
                                                                             variation of radiation   the complexity of the
                                                  August 7, 2006
                                                                             across a defined area    intensity map. Maps with
                                                  Amendment and
                                                                                                      more intensity changes
                                                  Response to Office
                                                  Action Dated May 3,                                 generally require more
                                                  2006, at 13                                         segments to deliver, and
                                                                                                      thus are assigned a larger
                                                  January 30, 2007                                    delivery cost term.” ’175
                                                  Declaration under 37                                Pat., at col. 2, lns. 51-55.
                                                  CFR 1.132, at 4 ¶ 6f1                               (See BEST00001839).
                                                  See also ʼ283 at 9:29–                              The ’175 Pat.
                                                  34.                                                 incorporates the contents
                                                                                                      of the ’283 Pat. and the
                                                                                                      ’096 Pat. ’175 Pat., at
                                                                                                      col. 4, lns. 27-32. (See
                                                                                                      BEST00001840). “The
                                                                                                      optimizer of the present
                                                                                                      invention computes an
                                                                                                      optimized treatment plan,
                                                                                                      or beam arrangement,
                                                                                                      which should be
                                                                                                      understood to include
                                                                                                      either the optimal beam


                                                            19
1361703.v1
                Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 21 of 30 PageID #: 2508




                          Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                           Varian’s Proposed       Varian’s Intrinsic       Best’s Proposed         Best’s Intrinsic
 #    Claim Term/Phrase
                             Construction              Evidence              Construction             Evidence
                                                                                                positions around the
                                                                                                treatment field, the
                                                                                                optimal array of beam
                                                                                                weights, or beam
                                                                                                intensities, otherwise
                                                                                                known as an intensity
                                                                                                map or a fluence profile
                                                                                                or both.” ’283 Pat., at
                                                                                                col. 9, lns. 29-34. (See
                                                                                                BEST00000014).


                                                                                                ’175 Pat. File History
                                                                                                Pirzkall et al. was cited
                                                                                                by the PTO. See Office
                                                                                                Action dated 05-03-
                                                                                                2006, at p. 5. (See
                                                                                                BEST00001930).
                                                                                                “IMRT plans consist of a
                                                                                                large number of small
                                                                                                beams, each of which
                                                                                                may, and usually tend to,
                                                                                                have an intensity of less
                                                                                                than 100%.... the more
                                                                                                complex the plan, the
                                                                                                more variable will be the
                                                                                                average beam intensity
                                                                                                and the greater will be

                                                          20
1361703.v1
                Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 22 of 30 PageID #: 2509




                          Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                           Varian’s Proposed       Varian’s Intrinsic       Best’s Proposed         Best’s Intrinsic
 #    Claim Term/Phrase
                             Construction              Evidence              Construction             Evidence
                                                                                                the number of subfields
                                                                                                required to deliver the
                                                                                                intensity map with a
                                                                                                MLC.” Pirzkall et al., at
                                                                                                p. 1378. (See
                                                                                                BEST00001942). “The
                                                                                                radiation therapist’s
                                                                                                challenge is to determine
                                                                                                the best number of fields
                                                                                                and delivered intensity
                                                                                                levels to optimize the
                                                                                                dose volume histograms,
                                                                                                which define a
                                                                                                cumulative level of
                                                                                                radiation which is to be
                                                                                                delivered to a specified
                                                                                                volume. The outputs of
                                                                                                the optimization engines
                                                                                                are intensity maps, which
                                                                                                are determined by
                                                                                                varying the intensity at
                                                                                                each ‘cell’ in the map.
                                                                                                The intensity maps
                                                                                                specify a number of
                                                                                                fields defining desired
                                                                                                (optimized) intensity
                                                                                                levels at each cell…
                                                                                                Once radiation has been


                                                          21
1361703.v1
                Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 23 of 30 PageID #: 2510




                          Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                           Varian’s Proposed       Varian’s Intrinsic       Best’s Proposed          Best’s Intrinsic
 #    Claim Term/Phrase
                             Construction              Evidence              Construction              Evidence
                                                                                                delivered according to
                                                                                                the intensity map, the
                                                                                                accumulated dosage at
                                                                                                each cell, or dose volume
                                                                                                histogram, should
                                                                                                correspond to the
                                                                                                prescription as closely as
                                                                                                possible.” EP 0911065
                                                                                                (cited by Applicant in an
                                                                                                IDS dated 07-28-2006),
                                                                                                at para. [0065]. (See
                                                                                                BEST00001975).
                                                                                                “Traditional inverse
                                                                                                intensity modulated
                                                                                                radiation therapy
                                                                                                (“IMRT”) planning
                                                                                                systems attempt to find
                                                                                                radiation intensity maps
                                                                                                resulting in the best
                                                                                                calculated dose
                                                                                                distribution for a specific
                                                                                                tumor for a specific
                                                                                                patient. That is, in the
                                                                                                conventional
                                                                                                optimization process, the
                                                                                                optimizer selects a beam
                                                                                                arrangement which
                                                                                                provides optimal


                                                          22
1361703.v1
                Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 24 of 30 PageID #: 2511




                          Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                           Varian’s Proposed       Varian’s Intrinsic       Best’s Proposed         Best’s Intrinsic
 #    Claim Term/Phrase
                             Construction              Evidence              Construction             Evidence
                                                                                                dosimetric fitness. For
                                                                                                many treatment plans,
                                                                                                the resultant intensity
                                                                                                maps often cannot be
                                                                                                efficiently delivered by
                                                                                                the radiation therapy
                                                                                                treatment equipment…
                                                                                                Inefficient intensity maps
                                                                                                may require a large
                                                                                                number of monitor units
                                                                                                (“MU”) or a large
                                                                                                number of “MLC”
                                                                                                segments for delivery.”
                                                                                                Response to Office
                                                                                                Action dated 08-03-
                                                                                                2006, at p. 13. (See
                                                                                                BEST00002095).
                                                                                                “Regarding Claim 21, for
                                                                                                example, neither of the
                                                                                                cited documents disclose,
                                                                                                teach, or suggest a
                                                                                                delivery cost term, such
                                                                                                as that featured in Claim
                                                                                                19, is a function of a
                                                                                                number of intensity
                                                                                                changes across the
                                                                                                respective intensity
                                                                                                map…. Applicant


                                                          23
1361703.v1
                Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 25 of 30 PageID #: 2512




                          Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                           Varian’s Proposed       Varian’s Intrinsic       Best’s Proposed         Best’s Intrinsic
 #    Claim Term/Phrase
                             Construction              Evidence              Construction             Evidence
                                                                                                respectfully submits that
                                                                                                there may be confusion
                                                                                                between the number of
                                                                                                intensity changes across
                                                                                                the intensity map and the
                                                                                                segment count. Counting
                                                                                                the number of intensity
                                                                                                changes across the
                                                                                                intensity map is a quick
                                                                                                operation with
                                                                                                computational
                                                                                                complexity…On each
                                                                                                inner loop iteration, for
                                                                                                example, the optimizer
                                                                                                can traverse the intensity
                                                                                                map and count the
                                                                                                number of edges
                                                                                                adjoining adjacent
                                                                                                pencil-beams such that
                                                                                                the two adjacent pencil-
                                                                                                beams have different
                                                                                                fluences. This counting
                                                                                                intensity levels
                                                                                                beneficially has
                                                                                                computational
                                                                                                complexity linear with
                                                                                                respect to the size of the
                                                                                                intensity maps.”


                                                          24
1361703.v1
                   Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 26 of 30 PageID #: 2513




                            Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                              Varian’s Proposed         Varian’s Intrinsic          Best’s Proposed               Best’s Intrinsic
 #    Claim Term/Phrase
                                Construction                Evidence                 Construction                   Evidence
                                                                                                             Response To Office
                                                                                                             Action dated 01-25-
                                                                                                             2007, at pp. 18-19. (See
                                                                                                             BEST00002174-2175).

      “determine [a/the]    select [a/the] rotation   ʼ490 at 1:36–37; 2:20–    Plain and ordinary           ’490 Pat. Specification
      collimator angle of   angle of [a/the] multi-   32; 2:46–51; 3:53–57;     meaning.
      [a/the] multi-leaf    leaf collimator at a      4:19–22; 4:25–30;                                      “The algorithm utilized
      collimator”           particular gantry angle   8:18–43 (and related      If a construction is         in embodiments of the
                                                      Figures); 9:2–15; 10:2–   required, in the
      (’490 patent claims                                                                                    present invention is
                                                      6.                        alternative: select a
      4, 17-18)                                                                                              based upon two
                                                                                rotational position of the   hypotheses: (1) that the
                                                                                multi-leaf collimator        maximum number of
                                                                                                             segments in a radiation
                                                                                                             beam is dominated, or
                                                                                                             determined, by the MLC
 10                                                                                                          leaf pair of a plurality of
                                                                                                             leaf pairs 41 (FIG. 17)
                                                                                                             which delivers the
                                                                                                             maximum number of
                                                                                                             beamlets, or radiation
                                                                                                             beamlets; and (2) that the
                                                                                                             number of segments in a
                                                                                                             pair of MLC leaves is
                                                                                                             proportional to an
                                                                                                             effective leaf travel
                                                                                                             distance (the number of
                                                                                                             pencil beamlets).” ’490

                                                                25
1361703.v1
                Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 27 of 30 PageID #: 2514




                          Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                           Varian’s Proposed       Varian’s Intrinsic       Best’s Proposed          Best’s Intrinsic
 #    Claim Term/Phrase
                             Construction              Evidence              Construction              Evidence
                                                                                                Pat., at col. 6, lns. 13-20.
                                                                                                “In the algorithm used in
                                                                                                embodiments of the
                                                                                                present invention, the
                                                                                                collimator angles are
                                                                                                chosen so that the
                                                                                                maximum amount of
                                                                                                movement in individual
                                                                                                MLC leaf pairs, at a
                                                                                                certain collimator angle,
                                                                                                is a minimum, as the
                                                                                                maximum number of
                                                                                                segments in a beam is
                                                                                                largely determined by the
                                                                                                MLC leaf pair which
                                                                                                performs the maximum
                                                                                                number of segments. The
                                                                                                cost function to favor, or
                                                                                                enhance, delivery
                                                                                                efficiency, the reduction
                                                                                                of segments, in
                                                                                                determination of the
                                                                                                collimator angle is:


                                                                                                where (θ) is the
                                                                                                collimator angle varying
                                                                                                from 0 to 180, 1


                                                          26
1361703.v1
                Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 28 of 30 PageID #: 2515




                          Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                           Varian’s Proposed       Varian’s Intrinsic       Best’s Proposed         Best’s Intrinsic
 #    Claim Term/Phrase
                             Construction              Evidence              Construction             Evidence

                                                                                                degree/step, and       , is
                                                                                                the optimized angle.
                                                                                                  The procedure is to
                                                                                                search the maximum
                                                                                                effective length of MLC
                                                                                                pairs in a certain
                                                                                                collimator angle, and
                                                                                                then find the
                                                                                                minimum values from, in
                                                                                                this example, the 180
                                                                                                maximum effective
                                                                                                lengths. Combining the
                                                                                                new algorithm utilized in
                                                                                                embodiments of the
                                                                                                present invention with
                                                                                                the algorithm based upon
                                                                                                Brahme’s theory, the cost
                                                                                                function to determine
                                                                                                the collimator angle is:

                                                                                                where σ(θ) is the area
                                                                                                difference between what
                                                                                                an MLC can define and
                                                                                                the target area, and A and
                                                                                                B are weight factors used
                                                                                                in the algorithm to select
                                                                                                a focus between delivery
                                                                                                efficiency and

                                                          27
1361703.v1
                Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 29 of 30 PageID #: 2516




                          Civil Action No.: 1:18-cv-01599 MN – Joint Claim Construction Chart

                           Varian’s Proposed       Varian’s Intrinsic       Best’s Proposed         Best’s Intrinsic
 #    Claim Term/Phrase
                             Construction              Evidence              Construction             Evidence
                                                                                                conformity.” ’490 Pat.,
                                                                                                col. 6, lns. 35-61
                                                                                                (BEST00001601).




                                                          28
1361703.v1
Case 1:18-cv-01599-MN Document 64 Filed 12/20/19 Page 30 of 30 PageID #: 2517




BUCHANAN INGERSOLL & ROONEY PC                      SHAW KELLER LLP

 /s/ Geoffrey G. Grivner                              /s/ David M. Fry
Geoffrey G. Grivner (#4711)                         John W. Shaw (#3362)
BUCHANAN INGERSOLL & ROONEY PC                      David M. Fry (#5486)
919 North Market Street, Suite 990                  SHAW KELLER LLP
Wilmington, Delaware 19801                          I.M. Pei Building
Telephone: (302) 552-4207                           1105 North Market Street, 12th Floor
Email: geoffrey.grivner@bipc.com                    Wilmington, Delaware 19801
                                                    Telephone: (302) 298-0700
Philip L. Hirschhorn (admitted pro hac vice)        Email: jshaw@shawkeller.com
BUCHANAN INGERSOLL & ROONEY PC                              dfry@shawkeller.com
640 Fifth Avenue, 9th Floor
New York, New York 10019-6102                       Leo L. Lam (admitted pro hac vice)
Telephone: (212) 440-4470                           Ryan K. Wong (admitted pro hac vice)
Email: philip.hirschhorn@bipc.com                   Justina K. Sessions (admitted pro hac vice)
                                                    Julia L. Allen (admitted pro hac vice)
Erin M. Dunston (admitted pro hac vice)             José L. Martinez (admitted pro hac vice)
                                                    Kristen E. Lovin (admitted pro hac vice)
BUCHANAN INGERSOLL & ROONEY PC                      KEKER, VAN NEST & PETERS LLP
1737 King Street, Suite 500                         633 Battery Street
Alexandria, Virginia 22314-2727                     San Francisco, California 94111-1809
Telephone: (703) 838-6514                           Telephone: (415) 391-5400
Email: erin.dunston@bipc.com                        Email: llam@keker.com
                                                            rwong@keker.com
Jason P. Camillo (admitted pro hac vice)                    jallen@keker.com
BUCHANAN INGERSOLL & ROONEY PC                              jmartinez@keker.com
501 Grant Street, Suite 200                                 klovin@keker.com
Pittsburgh, Pennsylvania 15219
Telephone: (412) 392-1696                           Joseph A. Greco
Email: jason.camillo@bipc.com                       BECK, BISMONTE & FINLEY, LLP
                                                    150 Almaden Blvd.
Attorneys for Plaintiff                             10th Floor
                                                    San Jose, California 95113
                                                    Telephone: (408) 938-7900
                                                    Email: jgreco@beckllp.com

                                                    Attorneys for Defendants
Dated: December 20, 2019




                                               29
1361703.v1
